— Motion for writ of error coram nobis granted. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal, specifically, whether the trial court abused its discretion in finding defendant a persistent felony offender. Upon our review of the motion papers, we conclude that the issue may have merit. The order of January 2, 2015 is vacated and this Court will consider the appeal de novo (see People v LeFrois, 151 AD2d 1046 [1989]). Defendant is directed to file and serve his records and briefs with this Court on or before May 5, 2016.
Present — Peradotto, J.P., Carni, Lindley, DeJoseph and Scudder, JJ.